DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restriction
This application contains claims directed to the following patentably distinct species: Ia (claims 32 -option (a)- and 33-41, drawn to a solvent system comprising a 1st nucleophilic amine, a non-nucleophilic nitrogenous base, and a non-aq. liquid, wherein the latter two components react to form a mixed carbamate salt, a carbonate ester, or a heteroatom analog of a carbonate ester) and Ib (claims 32 -option (b)- 33-38, and 42-45, drawn to a solvent system comprising a 1st nucleophilic amine and ≥1 non-nucleophilic nitrogenous bases, wherein the solvent system reacts with an acidic gas to form a carbamate, a mixed carbamate, a sulfamic acid, a sulfate salt, or a combination thereof). The species are independent or distinct because they have materially different components and/or properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 33-38 are generic and will be examined regardless of which species is elected.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the species have acquired a separate status in the art in view of their different classification;
(b) the species have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one species would not likely be applicable to another; &/or
(e) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)/1st par.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to 
In a 1/28/22 voice message from Jessica Gorczynski, Esq. in response to Examiner’s 1/18/22 phone conversation with Barry Herman, Esq. a provisional election was made to prosecute the invention of Species Ia, claims 32 -option (a)- and 33-41.  Note that since no traversal was made in the provisional election, it has been treated as being an election without traverse.  MPEP 818.01(a)  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 32 -option (b)- 33-38, and 42-45 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-41 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 32, the recitation “wherein the non-nucleophilic, nitrogenous base and non-aqueous liquid react to form a mixed carbamate salt, a carbonate ester or a heteroatom analogue of a carbonate ester” (emphasis Examiner’s) is capable of multiple, differing reasonable interpretations, namely: i) whether the wherein clause is merely reciting a property of the claimed solvent system/composition, or ii) whether the wherein clause attempts to insert/recite a method step within the overall system/composition claim; the foregoing creates confusion as to the claimed scope and how to avoid infringement thereof, rendering claim 32 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.
	Regarding i), it is unclear how the claimed property of forming a mixed carbamate salt, a carbonate ester or a heteroatom analogue of a carbonate ester could occur without a source/presence of CO2, which is not so recited; claim 32 is thus rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. as being incomplete for failure to recite essential elements, this failure amounting to a gap between the elements.  MPEP 2172.01.
	Regarding ii), in addition to the deficiency detailed vis-à-vis i), claim 32 is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. for being an apparatus/composition claims that includes method limitations.  It is well-settled that method limitations are improper in apparatus claims, since it is the apparatus structure which is covered in an apparatus claim, and not the method of using such apparatus.  See MPEP 2173.05(p) II; IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005).  Claim 32 is also rejected under 35 U.S.C. 101 because they recite limitations to both a process and a system/composition: § 101 only allows one Id.  See also MPEP 2173.05(p) II, citing Ex parte Lyell, 17 USPQ2d 1548, 1551 (BPAI 1990) (stating that an independent claim drafted to embrace or overlap more than one statutory class of 35 U.S.C. 101 violates said statute, which is written to allow for only one statutory class per independent claim, and also violates 35 U.S.C. 112[(b)/]2nd par. for ambiguity since it does not particularly point out and distinctly claim the invention).
Applicant is hereby advised that, as independent claim 32 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.
Regarding claims 34-35, what will meet or infringe the claims’ “substantially immiscible with water” is unclear, rendering the claims rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  MPEP 2173.05(b)III.D.  While the p. 5, ln. 5-7 of the specification-as-filed states that “in some embodiments, the solvent systems may have a solubility with water of less than about 10 g or less than about 20 g of solvent per 100 mL of water[,]” this is at best a mere exemplary definition and does not sufficiently serve to specifically define what will meet or infringe the claims’ “substantially immiscible with water” to satisfy 35 U.S.C. 112(b)/2nd par.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 32, 37-38, & 41 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over the 2010 Wang et al. article (“Wang”) as illustrated by the 2015 Santanilla et al. article (“Santanilla”) in view of Bara et al., US 2009/0291872 (published 11/26/09) (“Bara”)1.  Regarding claims 32 & 37-38, Wang teaches a solvent system comprising the non-nucleophilic nitrogenous base EtP2 (also denoted in Wang as P2-Et)2, that forms a (halogenated) carbonate ester when reacting with CO2 and 2,2,2-trifluoroethanol (“TFE” in Wang).  See Wang at, e.g., .
Bara teaches that employing amines such as the (nucleophilic, per p. 4, ln. 25-26 of the specification-as-filed) 1o amine MEA can desirably tune or enhance the solubility and viscosity of CO2-comprising adducts of ionic liquids (Wang’s [P2-EtH]+[CF3CH2O]- being an ionic liquid, and [P2-EtH]+[CF3CH2OC(O)O]- is the CO2-comprising adduct thereof - see Wang as detailed above), thus enhancing the CO2 uptake and capacity (i.e. the amount of solvent system required to remove a sufficient amount of CO2) of the ionic liquid.  See Bara at, e.g., par. 114-118, 122, and 150-51; Fig. 9.  Given the foregoing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang’s overall methodology by employing MEA as taught by Bara with its (Wang’s) P2Et-and-TFE-comprising solvent system (comprising [P2-EtH]+[CF3CH2OC(O)O]- upon contact with CO2), to thereby achieve Bara’s taught advantages of desirably enabling the tuning and/or enhancing of the solubility and viscosity of CO2-comprising adducts of ionic liquids (such as Wang’s [P2-EtH]+[CF3CH2OC(O)O]-), as well as increasing the CO2 uptake and capacity of Wang’s ionic liquid-comprising (i.e. Wang’s [P2-EtH]+[CF3CH2O]-) solvent system.  MPEP 2143 I.(A),(C)-(D),&(G).
Regarding claim 41, although Wang’s TFE does not meet the claimed carbon chain length, Wang also employs the non-aq. liquid 2,2,3,3,4,4-hexafluorohexane-1,6-diol (“HFPD” in Wang) as a CO2-adduct-forming component of another of its solvent systems (namely [MTBDH+]2[HFPD-2]), and states that its HFPD-comprising [MTBDH+]2[HFPD-2] solvent system “showed a higher CO2 capacity of more than 2.0 mol per mol [[MTBDH+]2[HFPD-2] 2-reactive groups [in HFPD].”  See Wang at, e.g., p. 5979 (1st full par.); Scheme 1; Table 1.  See also Wang at Scheme 2 (CO2 capture by HFPD is reasonably expected to proceed akin to that depicted for TFE- in part b) thereof).  In view of the foregoing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ Wang’s HFPD instead of its TFE as its non-aq. liquid (and thus, in conjunction with its P2-Et to form [P2-Et+2][HFPD-2] and/or [P2-Et+]2[HFPD-2]), to achieve Wang’s taught advantage of the greater CO2 uptake of HFPD compared to TFE due to HFPD’s two (deprotonatable/ed) -OH groups compared to TFE’s one such group.  See MPEP 2143 I.(B)&(G).  This substitution additionally and/or alternatively would have been obvious to one of ordinary skill in the art at the time the invention was made, as selecting between two or more materials is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ March 10, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NOTE: Santanilla is not meant to be combined with Wang, but is only cited to illustrate certain truisms/properties of Wang’s P2Et.  As such, it matters not whether Santanilla is prior art.  MPEP 2124.  Bara is meant to be combined with Wang, however.
        2 EtP2 is non-nucleophilic per Santanilla at, e.g., abstr. & pp. 3370-71 (bridging par.).